Citation Nr: 0704768	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  99-09 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for foraminal stenosis and spondylosis of the cervical spine, 
with interval bulging at C-6 and left arm pain and numbness, 
from August 1, 1998.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus from August 1, 1998.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.  

By its decision of September 16, 2005, the Board of Veterans' 
Appeals (Board) denied the veteran's claims for initial 
ratings regarding his service-connected cervical spine 
disorder, bilateral pes planus, and bilateral hearing loss.  
The veteran then appealed such decision to the United States 
Court of Appeals for Veterans Claims (Court) and the parties 
to the appeal thereafter jointly moved the Court to vacate 
and remand that portion of the Board's decision that denied 
entitlement to an initial rating in excess of 10 percent for 
the veteran's cervical spine disorder and to an initial 
rating of 10 percent for bilateral pes planus.  By its order 
of August 2006, the Court granted the parties' motion and the 
Court remanded the matter to the Board for compliance with 
the instructions set forth in the joint motion, which was 
incorporated by reference into the Court's order.  The case 
has since been returned to the Board for further review.  

Both issues subject herein to adjudication are REMANDED to 
the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


REMAND

Nearly five years have elapsed since the disabilities in 
question have been subject to a VA medical examination and it 
is determined that updated medical data are needed to 
evaluate these disorders fully and fairly.  Notice is taken 
that, on VA medical examinations performed in April and 
August 2002 involving the feet, there were shown to be other 
foot abnormalities in existence, including plantar fasciitis, 
hammertoes, peripheral vascular disease, peripheral 
neuropathy, bunion deformity, and heloma durum, in addition 
to pes planus, but it remains unclear what specific symptoms 
and manifestations are directly attributable to the veteran's 
service-connected pes planus.  See August 2006 Court 
Order/Joint Motion for Partial Remand; Waddell v. Brown, 5 
Vet. App. 454 (1993).  See also Mittleider v. West, 11 Vet. 
App. 181 (1998), wherein the Court held that regulations 
require that when examiners are not able to distinguish the 
symptoms due to a nonservice-connected disorder from symptoms 
or impairment due to a service-connected disorder, such 
symptoms must be considered in the evaluation of this 
disability.  Mittleider at 182.  

Also lacking are specific findings with respect to the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006) or in 
connection with the holding in DeLuca v. Brown, 8 Vet. App. 
202, 205-06 (1995), particularly with reference to pain and 
functional loss.  Remand is required to facilitate the 
conduct of additional VA orthopedic and neurological 
examinations.  Id.

The record further identifies a need for the RO to clarify 
its rating determinations from May 2001 as to its 
classification and rating of the veteran's service-connected 
cervical spine disability.  Notice is taken that the Board in 
its March 2001 decision, among other actions, granted 
entitlement to service connection for two separate 
disabilities, one being left arm pain and numbness, to 
include a thoracic outlet syndrome and left ulnar neuritis, 
and the other being a cervical spine disorder, manifested by 
posterior bony spurring at the C-6 level, foraminal stenosis, 
intervertebral disc bulging at the C5-6 level, and 
spondylosis.  In implementing the Board's March 2001 
decision, the RO in May 2001 for reasons not then or 
subsequently specified combined both of those disorders into 
a single entity for which rating was undertaken under the 
criteria for intervertebral disc sydrome as then in effect.  
Remand is deemed necessary in order to permit the RO to 
clarify its rating of the disorders in question as a single 
disability and on what basis such action was undertaken.  See 
August 2006 Court Order/Joint Motion for Partial Remand.  Any 
corrective action found by the RO to be needed should then be 
implemented, and in the event separate ratings are assigned, 
the RO should include that issue as one on appeal as it has 
been inherently on appeal from the onset.  





In view of the foregoing, these matters are REMANDED for the 
following action:

1.  The RO must clarify on what basis it 
determined in May 2001, and thereafter, 
that the two disabilities (identified as 
left arm pain and numbness, to include a 
thoracic outlet syndrome and left ulnar 
neuritis, and a cervical spine disorder, 
manifested by posterior bony spurring at 
the C-6 level, foraminal stenosis, 
intervertebral disc bulging at the C5-6 
level, and spondylosis) for which the 
Board found the veteran entitled to 
service connection in March 2001 should 
be combined and evaluated as a single 
disability.  The RO's review should be 
followed by any corrective action it 
deems appropriate.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified in writing of what 
information and evidence are still needed 
to substantiate his claims for 
entitlement to initial evaluations in 
excess of 10 percent for left arm pain 
and numbness, to include a thoracic 
outlet syndrome and left ulnar neuritis; 
a cervical spine disorder, manifested by 
posterior bony spurring at the C-6 level, 
foraminal stenosis, intervertebral disc 
bulging at the C5-6 level, and 
spondylosis; and pes planus.  The veteran 
must also be notified what portion of any 
necessary evidence VA will secure, and 
what portion he himself must submit.  
Finally, he must be advised to submit all 
pertinent evidence not already on file 
that he has in his possession, and that, 
if requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient identifying 
information and authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him with respect to the development of 
his claim must then be afforded.  

3.  All records of VA medical treatment 
not already on file, which were compiled 
at VA facilities from August 1, 1998, to 
the present, and which pertain to left 
arm pain and numbness, to include a 
thoracic outlet syndrome and left ulnar 
neuritis; a cervical spine disorder, 
manifested by posterior bony spurring at 
the C-6 level, foraminal stenosis, 
intervertebral disc bulging at the C5-6 
level, and spondylosis; and pes planus, 
must be obtained and associated with the 
veteran's claims folder.

4.  Thereafter, the veteran must be 
afforded VA orthopedic and neurological 
examinations, for the purpose of 
identifying the severity of the veteran's 
service-connected thoracic outlet 
syndrome and left ulnar neuritis with 
left arm pain and numbness; and the 
veteran's service-connected cervical 
spine disorder, manifested by posterior 
bony spurring at the C-6 level, foraminal 
stenosis, with intervertebral disc 
bulging at the C5-6 level, and 
spondylosis.  The relevant evidence in 
the claims folder must be reviewed by the 
examiner(s) in conjunction with the 
examination.  

Following a review of the relevant 
medical evidence in the claims file and 
the orthopedic examination, the examiner 
is asked to address each of the 
following, providing where appropriate an 
opinion and supporting rationale:

(a)	For the purpose of assigning 
the appropriate rating for 
veteran's cervical spine 
disabilities and left thoracic 
syndrome, to the extent that is 
possible, the examiner is asked 
to set forth what manifestations 
are due to the veteran's service-
connected thoracic outlet 
syndrome and left ulnar neuritis 
versus a cervical spine disorder, 
with posterior bony spurring at 
the C-6 level, foraminal 
stenosis, intervertebral disc 
bulging at the C5-6 level, and 
spondylosis.  If no such 
distinction can be made, the 
examiner should so state.

(b)	To the extent that is possible, 
the examiner should note the 
nature of the relationship 
between the veteran's service-
connected left arm pain and 
numbness, to include a thoracic 
outlet syndrome and left ulnar 
neuritis, and the veteran's 
cervical spine disorder, 
manifested by posterior bony 
spurring at the C-6 level, 
foraminal stenosis, 
intervertebral disc bulging at 
the C5-6 level, and spondylosis?   

(c)	Note any and all symptoms and 
functional impairment due to 
intervertebral disc syndrome, 
including but not limited to 
whether such is manifested by 
incapacitating episodes and, if 
so, the frequency and duration of 
such episodes occurring in a 12-
month period should be specified.  

The physician is advised that an 
incapacitating episode is defined 
by regulation as a period of acute 
signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.  

(d) The examiner should note 
whether it is at least as 
likely as not (50 percent or 
greater probability) that the 
veteran has additional loss of 
motion of the cervical spine or 
left shoulder due to pain or 
flare-ups of pain, supported by 
objective findings and, if so, 
such should be reported in 
degrees.  The examiner should 
also report any additional loss 
of motion of the cervical spine 
due to weakness, excess 
fatigue, incoordination or any 
other symptom or sign 
associated with the veteran's 
service-connected disorders 
that may be present.  Any tests 
deemed necessary should be 
accomplished, to include 
whether there is additional 
limits on functional ability on 
repeated use if the veteran 
describes flare-ups.

Following the neurological examination, 
the examiner is asked to specify whether 
there is any ulnar neuritis or neuropathy 
in association with either the veteran's 
thoracic outlet syndrome or his cervical 
spine disorder, manifested by posterior 
bony spurring at the C-6 level, foraminal 
stenosis, intervertebral disc bulging at 
the C5-6 level, and spondylosis, and to 
the extent feasible, identify the degree 
shown (i.e., mild, moderate or severe).  

4.  The veteran should also be afforded a 
VA examination by a podiatrist to 
evaluate the current severity of his 
service-connected bilateral pes planus.  
To the extent that is possible, the 
examiner should distinguish symptoms and 
functional impairment due to the service-
connected pes planus from any plantar 
fasciitis, hammertoes, peripheral 
vascular disease, peripheral neuropathy, 
bunion deformity, and heloma durum that 
may be present.  If no such distinction 
can be made, the examiner should so 
state.

5.  Lastly, readjudication of the claims 
for entitlement to initial ratings for 
the disabilities in question must be 
undertaken on the basis of all pertinent 
evidence and all governing legal 
authority, including the criteria for the 
rating of spinal disorders in effect 
prior to and on and after September 22, 
2002, 67 Fed. Reg. 54345 (2002), and 
September 26, 2003, 68 Fed. Reg. 51454-
51456 (2003), and the holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999), permitting the assignment of 
staged ratings.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
an appropriate supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further review.






The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of these matters should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b).



 Department of Veterans Affairs


